United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         March 10, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                           _____________________                 Clerk

                                No. 03-20931
                              Summary Calendar
                           _____________________


In the Matter of: JOHN HATTON,

                  Debtor

JOHN HATTON,

                  Appellant,

versus

DANIEL D GRIGAR,

               Appellee.
_________________________________________________________________

           Appeal from the United States District Court
      for the Southern District of Texas, Houston Division,
               District Court Cause No. H-03-CV-2111
_________________________________________________________________

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.1

PRADO, Circuit Judge.

     This appeal arises from the district court’s dismissal of

Appellant’s appeal of the Bankruptcy Court’s order lifting an

automatic stay.    The Bankruptcy Court’s order allows Appellee to

pursue enforcement of a state court injunction.    The injunction


     1
      Pursuant to 5th Cir. R. 47.5, this Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.

                                     1
enforces Appellee’s right to use a public road over Appellant’s

property.

     Appellant’s arguments on appeal focus on a state-court

contempt order and a state court-of-appeals sanctions order

regarding a state-court judgment, but the only appealable issue

before this Court is whether the district court abused its

discretion in dismissing Appellant’s appeal of the Bankruptcy

Court’s order lifting the bankruptcy stay.   Appellant, however,

failed to address this issue.   Ordinarily when an appellant fails

to address a potential error in the district court’s analysis it

is the same as if the appellant had not appealed the judgment.2

Because Appellant failed to raise the one issue appealable to

this Court, Appellant waived that issue.

     To the extent Appellant complains about the state court

actions, a federal court is precluded, under the Rooker/Feldman

doctrine, from appellate review of state-court determinations.3


     2
      See Brinkman v. Dallas County Sheriff Abner, 813 F.2d 744,
748 (5th Cir. 1987).
     3
      See Weekly v. Morrow, 204 F.3d 613, 615 (5th Cir. 2000).
In Weekly, this Court explained that:

     [F]ederal district courts, as courts of original
     jurisdiction, lack appellate jurisdiction to review,
     modify, or nullify final orders of state courts. If a
     state trial court errs the judgment is not void, it is
     to be reviewed and corrected by the appropriate state
     appellate court. Thereafter, recourse at the federal
     level is limited solely to an application for a writ of
     certiorari to the United States Supreme Court.


                                 2
In light of this well-settled principle, Appellee seeks sanctions

under Rule 38 of the Federal Rules of Appellate Procedure.

     Rule 38 provides for sanctions if the court of appeals

determines an appeal is frivolous, so long as the party to be

sanctioned receives notice and a reasonable opportunity to

respond.4   This appeal is frivolous because Appellant waived the

only appealable issue and because a federal court has no

jurisdiction to consider what Appellant seeks to challenge.

Appellant received notice by virtue of Appellee’s motion, but

failed to respond despite adequate time.   Appellant has

“unjustifiably consumed the limited resources of the judicial

system and this Court,”5 and “needlessly put [Appellee] to the

expense of defending [his] judgment.”6   For these reasons, this

Court GRANTS Appellee’s motion for sanctions and AWARDS double

costs to Appellee.

     The record indicates the district court properly dismissed

Appellant’s appeal under Bankruptcy Rule 8006 because Appellant



Weekly, 204 F.3d at 615 (quotations and citations omitted).
     4
      “If a court of appeals determines that an appeal is
frivolous, it may, after a separately filed motion or notice from
the court and reasonable opportunity to respond, award just
damages and single or double costs to the appellee.” FED. R. APP.
P. 38.

     5
      Pillsbury Co. v. Midland Enter., Inc., 904 F.2d 317, 318
(5th Cir. 1990).
     6
      Id.

                                 3
failed to comply with the rule.       Consequently, this Court AFFIRMS

the district court’s dismissal order.

     AFFIRMED.




                                  4